Citation Nr: 0324279	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date, prior to April 25, 2000, 
for a grant of service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2001  from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Des Moines, Iowa, which granted service connection for 
multiple sclerosis and assigned an effective date of April 
25, 2000.

In March 2003 the veteran and his wife testified at a hearing 
held before the undersigned at the RO.  A transcript of this 
hearing is associated with the claims file.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Upon review of the evidence, the Board finds that due process 
concerns require a remand in this matter.  



The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

The current appeal that has been perfected for Board 
consideration is the issue of entitlement to an effective 
date prior to April 25, 2000, for a grant of service 
connection for MS.  To date, the RO has not sent a 
notification letter advising the veteran about the VCAA 
pursuant to Quartuccio.  Furthermore, the VCAA is not cited 
in the September 2001 Statement of the Case or elsewhere in 
the claims file.  Therefore, the RO's actions have not met 
the requirements of Disabled American Veterans, et al.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

The VBA AMC should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The VBA AMC should conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter, and issue a supplemental 
statement of the case addressing the 
issue of an earlier effective date for 
service connection for MS, if necessary.  
The supplemental statement of the case 
should include a review of this matter 
under the VCAA.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


